Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of May 12, 2011, by and among ANTERO RESOURCES
CORPORATION, a Delaware corporation (“Antero”), ANTERO RESOURCES PICEANCE
CORPORATION, a Delaware corporation (“Antero Piceance”), ANTERO RESOURCES
PIPELINE CORPORATION, a Delaware corporation (“Antero Pipeline”), and ANTERO
RESOURCES APPALACHIAN CORPORATION, a Delaware corporation (“Antero Appalachian”
and, together with Antero, Antero Piceance and Antero Pipeline, each, a
“Borrower” and collectively, the “Borrowers”), CERTAIN SUBSIDIARIES OF
BORROWERS, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”). 
Unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Fourth Amended and Restated Credit Agreement,
dated as of November 4, 2010 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Administrative Agent, the Lenders, the Borrowers and the Guarantors
have agreed to amend the Credit Agreement (a) to increase the Aggregate
Commitment and Borrowing Base and (b) for certain other purposes as provided
herein, in each case, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrowers, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.     Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 4 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.

 

1.1    Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended and restated in their
respective entireties to read as follows:

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Borrowing

 

1

--------------------------------------------------------------------------------


 

Base then in effect and (b) the Maximum Facility Amount.  As of the First
Amendment Effective Date, the Aggregate Commitment is $750,000,000.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

 

ABR
Spread

 

Eurodollar
Spread

 

Unused
Commitment
Fee Rate

 

Equal to or greater than 90%

 

1.50

%

2.50

%

.50

%

Equal to or greater than 75% and less than 90%

 

1.25

%

2.25

%

.50

%

Equal to or greater than 50% and less than 75%

 

1.00

%

2.00

%

.50

%

Equal to or greater than 25% and less than 50%

 

0.75

%

1.75

%

.50

%

Less than 25%

 

0.50

%

1.50

%

.375

%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate amount at any one time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.01, or in the Assignment and
Assumption Agreement or Lender Certificate pursuant to which such Lender shall
have assumed or agreed to provide its Commitment, as applicable, as such
Commitment may be (a) reduced from time to time pursuant to Section 2.02,
(b) increased from time to time as a result of such Lender delivering a Lender
Certificate pursuant to Section 2.03, and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04;
provided that any Lender’s Commitment shall not at any time exceed the lesser of
(a) such Lender’s Applicable Percentage of the Maximum Facility Amount and
(b) such Lender’s Applicable Percentage of the Borrowing Base then in effect.

 

“Fee Letters” means (a) that certain fee letter, dated October 7, 2010, among
the Borrowers, the Administrative Agent and J.P. Morgan Securities LLC, (b) that
certain fee letter, dated October 7, 2010, among the Borrowers, Wells Fargo
Bank, N.A. and Wells Fargo Securities, LLC, (c) that certain fee letter, dated
May 3, 2011, among the Borrowers, the Administrative Agent and J.P. Morgan
Securities LLC, and (d) that certain fee letter, dated May 3, 2011, among the
Borrowers, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC.

 

“Maturity Date” means May 12, 2016.

 

2

--------------------------------------------------------------------------------


 

“Maximum Facility Amount” means $1,500,000,000.

 

“Natural Gas” means all natural gas, distillate or sulphur, and all products
recovered in the processing of natural gas (other than condensate and Natural
Gas Liquids) including coalbed methane gas and casinghead gas.

 

“Projected Oil and Gas Production” means the projected production of Crude Oil,
Natural Gas, or Natural Gas Liquids (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular month, as
applicable, from Oil and Gas Interests owned by the Credit Parties that are
located in or offshore, if any, of the United States and that have attributable
to them proved (and for purposes of Section 7.03(a)(ii) only, possible and
probable) Oil and Gas Interests, as such production is projected in the Reserve
Report most recently delivered, after deducting projected production from any
Oil and Gas Interests sold or under contract for sale that had been included in
such report and after adding projected production from any Oil and Gas Interests
that had not been reflected in such report but that are reflected in a separate
or supplemental reports meeting the requirements of such Section 6.01(d) or
(f) and otherwise are reasonably satisfactory to Administrative Agent.

 

1.2     Additional Definitions.  The following definitions shall be and they
hereby are added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order:

 

“Antero Bluestone” means Antero Resources Bluestone LLC, a Delaware limited
liability company and successor by merger to BEP Merger Sub, LP (successor by
merger to Bluestone Energy Partners).

 

“Bluestone Loan Documents” means the collective reference to (a) that certain
Amended and Restated Promissory Note, dated December 1, 2010, executed by Antero
Bluestone payable to the order of Ross Tailwind, LLC in the principal amount of
$25,000,000, (b) that certain Amended and Restated Loan Agreement, dated as of
December 1, 2010, between Antero Bluestone and Ross Tailwind, LLC, (c) that
certain Guarantee made by Antero Bluestone, Antero, Antero Piceance and Antero
Appalachian, dated as of December 1, 2010, in favor of Ross Tailwind, LLC, and
(d) any other agreements, documents, instruments and certificates contemplated
by or executed in connection with any of the foregoing.

 

“First Amendment Effective Date” means May 12, 2011.

 

“Lender Certificate” has the meaning assigned to such term in Section 2.03.

 

“Natural Gas Liquids” means all natural gas liquids including those recovered in
the production and processing of natural gas, including natural gasoline and
liquefied petroleum gas (including liquefied butane, propane, iso-butane, normal
butane, and ethane (including such methane allowable in commercial ethane)).

 

3

--------------------------------------------------------------------------------


 

1.3     Commitments. Section 2.01 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender that was a Lender under and as defined in the Original Credit
Agreement agrees to continue the Original Loans and each Lender agrees to make
one or more Loans to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding the lesser of (i) such Lender’s
Applicable Percentage of the Borrowing Base then in effect and (ii) such
Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding the lesser of
(i) the Borrowing Base then in effect and (ii) the Aggregate Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Loans.

 

1.4     Termination of the Aggregate Commitment and Reduction of the Aggregate
Commitment. Section 2.02 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:

 

Section 2.02         Termination of the Aggregate Commitment and Reduction of
the Aggregate Commitment.

 

(a)          Unless previously terminated, the Aggregate Commitment shall
terminate on the Maturity Date.

 

(b)          The Borrowers may at any time terminate, or from time to time
reduce, the Aggregate Commitment; provided that (i) each reduction of the
Aggregate Commitment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrowers shall not
terminate or reduce the Aggregate Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10 and
Section 2.11, the Aggregate Credit Exposure would exceed the Aggregate
Commitment.

 

(c)           The Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitment under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Aggregate Commitments delivered by the Borrowers may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Aggregate Commitment shall
be permanent.  Any reduction of the Aggregate Commitment shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

4

--------------------------------------------------------------------------------


 

1.5     Additional Lenders; Increases in the Aggregate Commitment. Section 2.03
of the Credit Agreement shall be and it hereby is amended and restated in its
entirety to read as follows:

 

Section 2.03 Additional Lenders; Increases in the Aggregate Commitment.  If
(a) no Default exists as of the date of such increase or would be caused by such
increase, (b) the Borrowers concurrently pay any additional fees to increasing
and/or new Lenders required as a result of such increase, and (c) immediately
after giving effect to such increase, the Aggregate Commitment does not exceed
the lesser of (i) the Borrowing Base then in effect and (ii) the Maximum
Facility Amount, the Borrowers may elect to increase the Aggregate Commitment in
a minimum amount of $50,000,000 and integral multiples of $10,000,000 in excess
thereof by providing written notice of such increase to the Administrative
Agent.  Within five days of such notice from the Borrowers, the Administrative
Agent shall notify each Lender of the amount of the requested increase and each
Lender’s proposed allocation thereof based on such Lender’s Applicable
Percentage of the Aggregate Commitment.  Each Lender shall have the right, but
not the obligation, in each such Lender’s sole discretion, to provide a portion
of such increase in the Aggregate Commitment up to the portion of such increase
that such Lender’s existing Commitment bears to the aggregate amount of the
existing Commitments of all Lenders electing to participate in such requested
increase by executing and delivering to the Borrowers and the Administrative
Agent a certificate substantially in the form of Exhibit E hereto (a “Lender
Certificate”).  In the event that within 10 Business Days of the Administrative
Agent’s receipt of such written notice, the existing Lenders fail to provide
increases in their respective Commitments sufficient to satisfy such requested
increase in the Aggregate Commitment, the Borrowers may adjust the previously
requested increase to reflect the increased Commitments of existing Lenders or
one or more financial institutions reasonably acceptable to the Administrative
Agent may become a Lender under this Agreement by executing and delivering to
the Borrowers and the Administrative Agent a Lender Certificate.  Upon receipt
by the Administrative Agent of Lender Certificates representing increases to
existing Lender Commitments and/or Commitments from new Lenders as provided in
this Section 2.03 in an aggregate amount equal to the requested increase (as the
same may have been adjusted), (i) the Aggregate Commitment (including the
Commitment of any Person that becomes a Lender by delivery of a Lender
Certificate) automatically without further action by the Borrowers, the
Administrative Agent or any Lender shall be increased on the effective date set
forth in such Lender Certificates by the amount indicated in such Lender
Certificates, (ii) the Register and Schedule 1.01 shall be amended to add the
Commitment of each additional Lender or to reflect the increase in the
Commitment of each existing Lender, and the Applicable Percentages of the
Lenders shall be adjusted accordingly to reflect each additional Lender or the
increase in the Commitment of each existing Lender, (iii) any such additional
Lender shall be deemed to be a party in all respects to this Agreement and any
other Loan Documents to which the Lenders are a party, and (iv) upon the

 

5

--------------------------------------------------------------------------------


 

effective date set forth in such Lender Certificate, any such Lender party to
the Lender Certificate shall purchase and each existing Lender shall assign to
such Lender a ratable portion of the outstanding Credit Exposure of each of the
existing Lenders such that the Lenders (including any additional Lender, if
applicable) shall have the appropriate portion of the Aggregate Credit Exposure
of the Lenders (based in each case on such Lender’s Applicable Percentage, as
revised pursuant to this Section).  To the extent requested by any Lender and in
accordance with Section 2.16, the Borrowers shall pay to such Lender, within the
time period prescribed by Section 2.16, any amounts required to be paid by the
Borrowers under Section 2.16 in the event the payment of any principal of any
Eurodollar Loan or the conversion of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto is required in connection with the
increase of the Aggregate Commitment contemplated by this Section 2.03.

 

1.6     Mandatory Prepayment of Loans.  Section 2.11(d) of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:

 

(d)          If any Borrower or any Restricted Subsidiary enters into a Hedge
Modification, the Borrowers shall prepay the Loans (and after all Loans are
repaid in full, provide cash collateral in accordance with Section 2.06(j)) to
the extent necessary to eliminate any Borrowing Base Deficiency that may exist
or that may have occurred as a result of such Hedge Modification on the next
Business Day following the day it or any Restricted Subsidiary receives the Net
Cash Proceeds from such Hedge Modification (or in the case of any Hedge
Modification entered into by any Credit Party pursuant to Section 7.03(b)(z), on
the next Business Day following the day the Borrowers receive notice from the
Administrative Agent of the amount of any adjustment to the Borrowing Base made
by the Administrative Agent or the Required Lenders, as applicable, pursuant to
Section 7.03(b)(z)(ii)).

 

1.7     Fees. Section 2.12(a) of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:

 

(a)          The Borrowers agree to pay to the Administrative Agent, for the
account of each Lender, an unused commitment fee (the “Unused Commitment Fee”)
equal to the Applicable Rate for Unused Commitment Fees times the daily average
of the Aggregate Unused Commitment.  Such Unused Commitment Fee shall be
calculated on the basis of a year consisting of 360 days.  The Unused Commitment
Fee shall be payable in arrears on the last day of March, June, September and
December of each year, commencing with the first such date to occur after the
Effective Date, and on the Maturity Date for any period then ending for which
the Unused Commitment Fee shall not have been theretofore paid.  In the event
the Aggregate Commitment terminates on any date other than the last day of
March, June, September or December of any year, the Borrowers agree to pay to
the Administrative Agent, for the account of each Lender, on the date of such
termination, the pro rata portion of the Unused Commitment Fee due

 

6

--------------------------------------------------------------------------------


 

for the period from the last day of the immediately preceding March, June,
September or December, as the case may be, to the date such termination occurs.

 

1.8          Limitations on Indebtedness. Sections 7.01(e) and (f) of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:

 

(e)           Indebtedness arising under the Bluestone Loan Documents; provided
that (i) the aggregate principal amount of such Indebtedness does not exceed
$25,000,000 at any time, (ii) such Indebtedness is unsecured, (iii) the stated
maturity date of such Indebtedness is not prior to the earlier of December 1,
2013 or the date which is thirteen months after demand for payment by the
noteholder thereunder in accordance with the terms thereof, and (iv) the
non-default interest rate on the principal amount of such Indebtedness does not
exceed 9% per annum;

 

(f)            Guarantees by any Credit Party or any Restricted Subsidiary of
the Indebtedness permitted under paragraphs (e), (h) and (i) of this
Section 7.01;

 

1.9          Swap Agreements. Sections 7.03(a)(i) and 7.03(a)(ii) of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entirities to read as follows:

 

(i)           swaps and collars entered into in the ordinary course of business,
and not for speculative purposes, with the purpose and effect of fixing prices
or reducing or fixing basis or transportation price differentials on Crude Oil,
Natural Gas or Natural Gas Liquids expected to be produced by the Credit
Parties; provided that at all times: (i) no such contract shall have a term of
more than sixty (60) months; (ii) except for the Liens granted under the
Security Documents to secure Lender Hedging Obligations, no such contract
requires any Credit Party to put up money, assets, or other security (other than
letters of credit) against the event of its nonperformance prior to actual
default by such Credit Party in performing its obligations thereunder,
(iii) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty which at the time the contract is made is an
Approved Counterparty, and (iv) the aggregate monthly production for each of
Crude Oil, Natural Gas and Natural Gas Liquids, calculated separately, covered
by all such contracts (other than basis or transportation price differential
swaps for volumes of Natural Gas included under other Hedging Contracts
permitted under this clause (i)) to which any Credit Party is a party
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed the Applicable Hedge Percentage (as defined
below) of the Credit Parties’ aggregate Projected Oil and Gas Production
anticipated to be sold during such month in the ordinary course of the Credit
Parties’ businesses for such month.

 

As used in this subsection (a), “Applicable Hedge Percentage” means on the date
that any Credit Party enters into any Hedging Contract (the

 

7

--------------------------------------------------------------------------------


 

“Measurement Date”), the percentage set forth below for any month during the
applicable period of measurement set forth below:

 

Period

 

Percentage

 

First year after the Measurement Date

 

85

%

Second year after Measurement Date

 

80

%

Third year after Measurement Date

 

75

%

Fourth year after Measurement Date

 

70

%

Fifth year after Measurement Date

 

65

%

 

(ii)          puts or floors entered into in the ordinary course of business,
and not for speculative purposes, with the purpose and effect of establishing
minimum prices on Crude Oil, Natural Gas or Natural Gas Liquids expected to be
produced by the Credit Parties; provided that at all times: (i) no such contract
shall have a term of more than sixty (60) months, (ii) except for the Liens
granted under the Security Documents to secure Lender Hedging Obligations, no
such contract requires any Credit Party to put up money, assets, or other
security (other than letters of credit) against the event of its nonperformance
prior to actual default by such Credit Party in performing its obligations
thereunder, (iii) each such contract is with a counterparty or has a guarantor
of the obligation of the counterparty who at the time the contract is made is an
Approved Counterparty, (iv) there exists no deferred obligation to pay the
related premium or other purchase price for such floor or the only deferred
obligation is to pay the financing for such premium or other purchase price and
such deferred obligation is permitted under Section 7.01(k), and (v) the
aggregate monthly production for each of Crude Oil, Natural Gas and Natural Gas
Liquids, calculated separately, covered by all such contracts to which any
Credit Party is a party (determined, in the case of contracts that are not
settled on a monthly basis, by a monthly proration acceptable to Administrative
Agent) for any single month does not in the aggregate exceed one hundred percent
(100%) of the Credit Parties’ aggregate Projected Oil and Gas Production
anticipated to be sold during such month in the ordinary course of the Credit
Parties’ businesses for such month; and

 

1.10        Hedge Modifications. Section 7.03(b) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

 

(b)          If any Credit Party enters into any Hedge Modification, the
Borrower Representative shall provide the Administrative Agent with written
notice of such Hedge Modification within three (3) Business Days thereafter,
setting forth, in reasonable detail, the terms of such Hedge Modification;

 

8

--------------------------------------------------------------------------------


 

provided that no Hedge Modification may be made by any Credit Party if the
economic effect on the Borrowing Base (as determined by the Administrative
Agent) of all Hedge Modifications entered into since the most recent Scheduled
Redetermination exceeds, in the aggregate for all Credit Parties, an amount
equal to five percent (5%) of the Borrowing Base then in effect, unless (x) in
the event such economic effect is less than an amount equal to fifteen percent
(15%) of the Borrowing Base then in effect, such Credit Party shall have
received the prior written consent of the Administrative Agent, or (y) such
Credit Party shall have received the prior written consent of the Required
Lenders, or (z) (i) at the time of and after giving effect to any such Hedge
Modification, no Default exists, (ii) the Borrowing Base is adjusted by an
amount equal to the economic effect on the Borrowing Base of all such Hedge
Modifications as determined by the Required Lenders (or in the event the
economic effect on the Borrowing Base (as determined by the Administrative
Agent) of all Hedge Modifications entered into by the Credit Parties since the
most recent Scheduled Redetermination is less than an amount equal to fifteen
percent (15%) of the Borrowing Base then in effect, as determined by the
Administrative Agent) and (iii) the Borrowers prepay the Loans or provide cash
collateral to the extent required by Section 2.11(d) as a result of such Hedge
Modifications.

 

1.11        Asset Dispositions. Section 7.05(h) of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

 

(h)          the Disposition of any Borrowing Base Property (whether pursuant to
a Disposition of all, but not less than all, of the Equity Interests of any
Restricted Subsidiary or otherwise) which is Disposed of for fair consideration
to a Person; provided that no Borrowing Base Property may be Disposed of by any
Credit Party (whether pursuant to a Disposition of all, but not less than all,
of the Equity Interests of any Restricted Subsidiary or otherwise) if the
Engineered Value (as determined by the Administrative Agent) of all Borrowing
Base Properties Disposed of since the most recent Scheduled Redetermination
exceeds, in the aggregate for all Credit Parties, an amount equal to five
percent (5%) of the Borrowing Base then in effect, unless (x) in the event such
Engineered Value is less than an amount equal to fifteen percent (15%) of the
Borrowing Base then in effect, such Credit Party shall have received the prior
written consent of the Administrative Agent, or (y) such Credit Party shall have
received the prior written consent of the Required Lenders, or (z) (i) at the
time of and after giving effect to any such Disposition, no Default exists,
(ii) the Borrower Representative provides the Administrative Agent with at least
fifteen (15) days prior written notice of such Disposition, setting forth in
reasonable detail the Borrowing Base Properties that are subject to such
Disposition, and such Disposition is consummated prior to the next
Redetermination of the Borrowing Base, (iii) the consideration received from any
such Disposition is at least equal to the fair market value of the Borrowing
Base Properties subject to such Disposition, as reasonably determined in good
faith by the board of directors of such Credit Party and, if requested by the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent a
certificate of a Financial Officer of such Credit

 

9

--------------------------------------------------------------------------------


 

Party certifying to that effect, (iv) at least 80% of the consideration received
by the Credit Parties in respect of any such Disposition is cash or cash
equivalents, (v) the Borrowing Base is adjusted by an amount equal to the
Engineered Value of all Borrowing Base Properties Disposed of since the most
recent Scheduled Redetermination as determined by the Required Lenders (or in
the event the Engineered Value (as determined by the Administrative Agent) of
all Borrowing Base Properties Disposed of by the Credit Parties since the most
recent Scheduled Redetermination is less than an amount equal to fifteen percent
(15%) of the Borrowing Base then in effect, as determined by the Administrative
Agent), and (vi) the Borrowers prepay the Loans or provide cash collateral to
the extent required by Section 2.11(c) as a result of such Dispositions; or

 

1.12        Leverage Ratio. Section 7.12 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

 

Section 7.12         Leverage Ratio.

 

(a) At the end of the fiscal quarter ending on March 31, 2011, the Leverage
Ratio will not be greater than 4.25 to 1.00.

 

(b) At the end of each fiscal quarter ending on or after June 30, 2011 and on or
before December 31, 2011, the Leverage Ratio will not be greater than 4.50 to
1.00.

 

(c) At the end of each fiscal quarter ending on or after March 31, 2012, the
Leverage Ratio will not be greater than 4.00 to 1.00.

 

As used herein, with respect to any fiscal quarter, “Leverage Ratio” means the
ratio of (i) the sum of the Consolidated Funded Indebtedness of Holdings as of
the end of such fiscal quarter, minus the Capital Call Amount to (ii) the sum of
the Consolidated EBITDAX of Holdings for the trailing four fiscal quarter period
ending on the last day of such fiscal quarter.

 

1.13        Flood Insurance Regulation.  Article XI of the Credit Agreement
shall be and it hereby is amended by adding a new Section 11.19 to the end
thereof to read as follows:

 

Section 11.19. Flood Insurance Regulation.  Notwithstanding any provision in any
Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) located on the Mortgaged
Properties within an area having special flood hazards and in which flood
insurance is available under the National Flood Insurance Act of 1968 included
in the definition of “Mortgaged Properties” and no such Building or Manufactured
(Mobile) Home shall be encumbered by any Mortgage.  As used herein, “Flood
Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform

 

10

--------------------------------------------------------------------------------


 

Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder.

 

1.14     Amendment to Schedule 1.01.  Schedule 1.01 to the Credit Agreement
shall be and it hereby is amended in its entirety and replaced with Schedule
1.01 attached hereto.

 

1.15     Exhibit E.  The Credit Agreement shall be and it hereby is amended by
adding a new Exhibit E to be in the form of Exhibit E attached hereto.

 

SECTION 2.     Redetermined Borrowing Base.  This Amendment shall constitute
notice of the Redetermination of the Borrowing Base pursuant to Section 3.05 of
the Credit Agreement, and the Administrative Agent, the Lenders, the Borrowers
and the Guarantors hereby acknowledge that effective as of the First Amendment
Effective Date, the Borrowing Base is $900,000,000, and such redetermined
Borrowing Base shall remain in effect until the earlier of (i) the next
Redetermination of the Borrowing Base and (ii) the date such Borrowing Base is
otherwise adjusted pursuant to the terms of the Credit Agreement.

 

SECTION 3.     Reallocation and Increase of Commitments.  The Lenders have
agreed among themselves to reallocate their respective Commitments, and to,
among other things, permit one or more of the Lenders to increase their
respective Commitments under the Credit Agreement (each, an “Increasing
Lender”).  Each of the Administrative Agent and the Borrowers hereby consent to
(a) the reallocation of the Commitments and (b) the increase in each Increasing
Lender’s Commitment.  On the date this Amendment becomes effective and after
giving effect to such reallocation and increase of the Aggregate Commitment, the
Commitment of each Lender shall be as set forth on Schedule 1.01 of this
Amendment  Each Lender hereby consents to the Commitments set forth on Schedule
1.01 of this Amendment.  The reallocation of the Aggregate Commitment among the
Lenders shall be deemed to have been consummated pursuant to the terms of the
Assignment and Assumption attached as Exhibit A to the Credit Agreement as if
the Lenders had executed an Assignment and Assumption with respect to such
reallocation.  The Administrative Agent hereby waives the $3,500 processing and
recordation fee set forth in Section 11.04(b)(ii)(C) of the Credit Agreement
with respect to the assignments and reallocations contemplated by this
Section 3.  The increase in each Increasing Lender’s Commitment shall be deemed
to have been consummated pursuant to the terms of the Lender Certificate
attached as Exhibit E to the Credit Agreement as if such Increasing Lender had
executed a Lender Certificate with respect to such increase.  To the extent
requested by any Lender and in accordance with Section 2.16 of the Credit
Agreement, the Borrowers shall pay to such Lender, within the time period
prescribed by Section 2.16 of the Credit Agreement, any amounts required to be
paid by the Borrowers under Section 2.16 of the Credit Agreement in the event
the payment of any principal of any Eurodollar Loan or the conversion of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto is required in connection with the reallocation contemplated by this
Section 3.

 

SECTION 4.     Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment, and the increase and reallocation of the
Commitments contained in Section 3 of this

 

11

--------------------------------------------------------------------------------


 

Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 4.

 

4.1     Execution and Delivery.  Each Credit Party, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment.

 

4.2     No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.

 

4.3      Fees.  The Borrowers, the Administrative Agent and Arrangers shall have
executed and delivered certain fee letters in connection with this Amendment,
and the Administrative Agent and Arrangers shall have received the fees
separately agreed upon in such fee letters.

 

4.4          Certificates.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Credit Party, the authorization of this Amendment and the transactions
contemplated hereby and any other legal matters relating to the Credit Parties,
this Amendment or the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

4.5     Other Documents.  The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 5.     Post-Closing Covenant.  Within thirty (30) days following the
First Amendment Effective Date (or such longer period as permitted by the
Administrative Agent in its sole discretion), the Borrower shall deliver to the
Administrative Agent Mortgages and title information, in each case, reasonably
satisfactory to the Administrative Agent with respect to the Borrowing Base
Properties, or the portion thereof, as required by Sections 6.09 and 6.10 of the
Credit Agreement.

 

SECTION 6.     Representations and Warranties of Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:

 

6.1     Reaffirmation of Representations and Warranties/Further Assurances. 
After giving effect to the amendments herein, each representation and warranty
of such Credit Party contained in the Credit Agreement and in each of the other
Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date).

 

6.2     Corporate Authority; No Conflicts.  The execution, delivery and
performance by each Credit Party of this Amendment are within such Credit
Party’s corporate or other organizational powers, have been duly authorized by
necessary action, require no action by or in respect of, or filing with, any
court or agency of government and do not violate or constitute a

 

12

--------------------------------------------------------------------------------


 

default under any provision of any applicable law or other agreements binding
upon any Credit Party or result in the creation or imposition of any Lien upon
any of the assets of any Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.

 

6.3     Enforceability.  This Amendment constitutes the valid and binding
obligation of the Borrowers and each other Credit Party enforceable in
accordance with its terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditor’s rights
generally, and (ii) the availability of equitable remedies may be limited by
equitable principles of general application.

 

6.4     No Default.  As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default has occurred and is continuing.

 

SECTION 7.     Miscellaneous.

 

7.1     Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Borrower and
each Guarantor hereby agree that the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of any Credit Party under the Credit Agreement and the other Loan
Documents or the Liens securing the payment and performance thereof.

 

7.2     Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.3     Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable
fees and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

 

7.4     Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.

 

7.5     Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

13

--------------------------------------------------------------------------------


 

7.6     Headings.  The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 

7.7     Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

7.8     Loan Document.  This Amendment shall constitute a Loan Document for all
purposes and in all respects.

 

[Remainder of page intentionally blank.

Signature pages follow.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

 

 

BORROWERS:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

ANTERO RESOURCES PICEANCE CORPORATION

 

 

 

 

 

ANTERO RESOURCES PIPELINE CORPORATION

 

 

 

 

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Treasurer and Vice President, Administration and Accounting

 

 

 

 

 

 

 

 

 

 

 

 

RESTRICTED SUBSIDIARIES:

 

 

 

 

 

ANTERO RESOURCES FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Treasurer and Vice President, Administration and Accounting

 

 

 

 

 

 

 

ANTERO RESOURCES BLUESTONE LLC

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Vice President — Accounting & Administration/Treasurer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

 

 

Name:

Ryan Fuessel

 

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A.,

 

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

 

 

Name:

Oleg Kogan

 

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

 

BANK OF SCOTLAND PLC,

 

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

 

 

Name:

Julia R. Franklin

 

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS,

 

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Russell Otts

 

 

 

Name:

Russell Otts

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew A. Turner

 

 

 

Name:

Matthew A. Turner

 

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

 

Name:

Sharada Manne

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darrell Stanley

 

 

 

Name:

Darrell Stanley

 

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Michael Getz

 

 

Name:

Michael Getz

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Paul O’Leary

 

 

Name:

Paul O’Leary

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Jared Bourgeois

 

 

Name:

Jared Bourgeois

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Caroline McClurg

 

 

Name:

Caroline McClurg

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:

Nupur Kumar

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Associate

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name:

Daniel K. Hansen

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Gail J. Nofsinger

 

 

Name:

Gail J. Nofsinger

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------